 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE OR FOR WHICH THEY
ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE
TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

SEARCHLIGHT MINERALS CORP.

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

 

  September 18, 2013 $_________________ Henderson, Nevada

 

FOR VALUE RECEIVED, Searchlight Minerals Corp., a Nevada corporation (“Company”)
promises to pay _____________________ (“Holder”), or its registered assigns, the
principal sum of _____________ Dollars ($_____________), or such lesser amount
as shall equal the outstanding principal amount hereof, together with interest
from the date of this Note on the unpaid principal balance at a rate equal to
seven percent (7%) per annum (the “Initial Interest Rate”), subject to the
provisions of this Note (including Section 5 hereof), computed on the basis of a
year of 360 days consisting of twelve 30-day months. Interest payments on this
Note shall be payable semi-annually in cash, on each March 18th and September
18th, following the date of this Note, and on such other dates and at such other
times as hereinafter provided. All unpaid principal, together with any then
unpaid and accrued interest and other amounts payable hereunder, shall be due
and payable on the earliest to occur (the “Maturity Date”) of (i) September 18,
2018, (ii) when, upon or after the occurrence of an Event of Default (as defined
below), such amounts are declared due and payable by Holder or made
automatically due and payable in accordance with the terms hereof, or (iii) such
other date as may otherwise be provided for in accordance with the provisions of
this Note. All payments on this Note shall be first applied to accrued and
unpaid interest on this Note, and thereafter to the unpaid principal amount
hereof, and shall be made to the Holder at the address for such purpose
specified below the Holder’s name in Section 8.12 of the Note Purchase
Agreement, or at such other address or bank account as the Holder may from time
to time direct in writing. All references to Dollars herein are to lawful
currency of the United States of America. This Note is one of the Notes issued
by the Company pursuant to Section 1 of that certain Secured Convertible
Promissory Note Purchase Agreement dated September 18, 2013 (as amended,
modified or supplemented, the “Note Purchase Agreement”) between Company and the
Investors (as defined in the Note Purchase Agreement). This Note may not be
voluntarily prepaid by the Company.

 



 

 

 

THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY (i) A PLEDGE AND SECURITY
AGREEMENT, DATED AS OF THE DATE HEREOF AND EXECUTED BY COMPANY IN FAVOR OF THE
COLLATERAL AGENT APPOINTED PURSUANT TO THIS AGREEMENT, AND (ii) A DEED OF TRUST,
ASSIGNMENT OF RENTS AND SECURITY AGREEMENT DATED AS OF THE DATE HEREOF AND
EXECUTED BY A SUBSIDIARY OF THE COMPANY IN FAVOR OF THE COLLATERAL AGENT
APPOINTED PURSUANT TO THIS AGREEMENT, IN EACH CASE FOR THE BENEFIT OF THE HOLDER
AND THE OTHER INVESTORS PURCHASING NOTES PURSUANT TO THE NOTE PURCHASE
AGREEMENT. ADDITIONAL RIGHTS OF HOLDER ARE SET FORTH IN SUCH AGREEMENTS AND THE
NOTE PURCHASE AGREEMENT.

 

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

 

1. Definitions. Capitalized terms used in this Note have the meanings given in
the Note Purchase Agreement unless otherwise defined herein. In addition, the
following capitalized terms have the following meanings:

 

“Change of Control” shall mean (a) any “person” or “group” (within the meaning
of Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of more than 50% of
the outstanding voting securities of the Company having the right to vote for
the election of members of the Board of Directors, (b) any reorganization,
merger or consolidation of the Company, other than a transaction or series of
related transactions in which the holders of the voting securities of the
Company outstanding immediately prior to such transaction or series of related
transactions retain, immediately after such transaction or series of related
transactions, at least a 80% of the total voting power represented by the
outstanding voting securities of the Company or such other surviving or
resulting entity or (c) a sale, lease or other disposition of all or
substantially all of the assets of the Company.

 



2

 

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or consultants (provided that issuances to
consultants shall not exceed an aggregate of 500,000 shares of Common Stock and
Common Stock Equivalents in any 6 month period, subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of shares of Common Stock that occur after the date of the
Note Purchase Agreement) of the Company pursuant to any stock or option plan
duly adopted for such purpose, by a majority of the non-employee members of the
Board of Directors of the Company or a majority of the members of a committee of
non-employee directors established, (b) shares of Common Stock upon the exercise
or exchange of the Notes issued under the Note Purchase Agreement and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of the Note Purchase Agreement,
provided that such securities have not been amended since the date of the Note
Purchase Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of such securities and (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person which is, itself or through its subsidiaries, an
operating company in a business similar to and/or compatible with the business
of the Company and in which the Company receives benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities.

 

 

“Holder” shall mean the Person specified in the introductory paragraph of this
Note or any Person who shall at the time be the registered holder of this Note.
A reference to a Lien of Holder or a security agreement executed in favor of
Holder shall be deemed to include a Lien granted to a collateral agent on behalf
of Holder and a security agreement executed in favor of a collateral agent on
behalf of Holder, respectively.

 

2. Rights of Redemption. Notwithstanding anything the contrary in this Note, the
Holder shall have the following rights of redemption:

 

(a) Change of Control. In the event of a Change of Control of the Company,
Holder shall be entitled to demand, upon written notice (the “Change of Control
Notice”) to the Company, that the Company redeem this Note for an amount equal
to: (i) 120% of the then outstanding principal amount of the Note, plus (ii) all
outstanding accrued and unpaid interest through and including the date of
payment.

 

(b) Put Option. The Company hereby grants to Holder the irrevocable right, but
not the obligation, to require the Company, on the second anniversary of the
date hereof and on the last day of each consecutive six month period thereafter
(each such date, a “Put Exercise Date”), to redeem all (but not less than all)
of this Note from the Holder for an amount equal to: (A) 100% of the then
outstanding principal amount of the Note, plus (B) all outstanding accrued and
unpaid interest through and including the date of payment (the “Put Option”).
Holder may exercise the Put Option, by providing written notice to the Company
(the “Put Exercise Notice”) on any Business Day, whereupon, the Company shall be
obligated to so redeem this Note on the next succeeding Put Exercise Date that
is not less than thirty (30) days following the date of the Put Exercise Notice.
A Put Exercise Notice, once delivered, may be revoked by Holder on any day prior
to the Put Exercise Date.

 



3

 

 

(c) Completion of the redemption of this Note shall take place, in the case of a
redemption pursuant to Section 2(a), no later than ten (10) days following the
delivery by Holder of the Change of Control Notice and, in the case of a
redemption pursuant to Section 2(b), on the applicable Put Exercise Date (the
“Redemption Closing”). At the Redemption Closing, the applicable redemption
price shall be paid by the Company in immediately available funds by wire
transfer to the Holder, as directed in the Change of Control Notice or Put
Exercise Notice, as applicable. Failure to pay the redemption price pursuant to
this Section 2 shall be deemed an Event of Default under this Note.

 

3. Conversion of Note.

 

(a) Terms of Conversion. Holder has the right, exercisable at Holder’s option,
at any time hereafter and until such date as this Note has been paid in full by
the Company, to convert, subject to the terms and provisions of this Section 3,
the unpaid principal amount of this Note, or any part thereof, but not any
accrued but unpaid interest (such amount being the “Converted Amount”), into
such number of fully paid and non-assessable shares of common stock, $0.001 par
value per share, of the Company (the “Common Stock”) as is determined by
dividing the Converted Amount by the Conversion Price. All accrued and unpaid
interest on the principal amount hereof that is so converted shall be due and
payable in cash on the next Business Day following the day on which this Note is
surrendered pursuant to Section 3(d) hereof.

 

(b) Conversion Price; Adjustments to Conversion Price.

 

(i) The initial conversion price (“Initial Conversion Price”) is $0.40.
“Conversion Price” means the Initial Conversion Price, subject to adjustment as
hereinafter provided.

 

(ii) If, after the date of this Note, the outstanding shares of Common Stock are
subdivided (split), or combined (reverse split), by reclassification or
otherwise, or if any dividend or other distribution payable on the Common Stock
in shares of Common Stock occurs, the Conversion Price in effect immediately
before such subdivision, combination, dividend or other distribution will,
concurrently with the effectiveness of such subdivision, combination, dividend
or other distribution, be proportionately adjusted.

 

(iii) If a reclassification, reorganization or exchange of the Company’s
securities, or a consolidation or merger of the Company, occurs (other than a
Sale of the Company, in which event Section 3(f) applies), or if the Company at
any time or from time to time after the date of this Note makes or declares a
dividend or other distribution payable in cash, securities or property, then and
in each such case, Holder shall receive, upon conversion of the remaining
principal balance of this Note, in addition to the amount of securities
receivable thereupon, the amount of cash, securities or other property which
Holder would have received had this Note been converted on the date of such
occurrence and had Holder thereafter, during the period from the date of such
occurrence to and including the conversion date, retained such cash, securities
or other property receivable during such period.

 



4

 

 

(iv) Upon the occurrence of each adjustment or readjustment of the Conversion
Price, the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to Holder a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based.

 

(c) Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while this Note is outstanding, shall offer, sell, grant
any option to purchase or offer, sell or grant any right to reprice its
securities, or otherwise dispose of or issue any shares of Common Stock or
Common Stock Equivalents (other than an Exempt Issuance) entitling any Person to
acquire shares of Common Stock, at an effective price per share less than the
then Conversion Price (such issuances collectively, a “Dilutive Issuance”), as
adjusted hereunder (if the holder of the shares of Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which is issued in
connection with such issuance, be entitled to receive shares of Common Stock at
an effective price per share which is less than the Conversion Price, such
issuance shall be deemed to have occurred for less than the Conversion Price on
such date of the Dilutive Issuance), then the Conversion Price shall be reduced
by multiplying the Conversion Price by a fraction, the numerator of which is the
number of shares of Common Stock issued and outstanding immediately prior to the
Dilutive Issuance plus the number of shares of Common Stock which the offering
price for such Dilutive Issuance would purchase at the then Conversion Price,
and the denominator of which shall be the sum of the number of shares of Common
Stock issued and outstanding immediately prior to the Dilutive Issuance plus the
number of shares of Common Stock so issued or issuable in connection with the
Dilutive Issuance and the amount of the Notes issuable hereunder shall be
increased such that the aggregate Conversion Price payable hereunder, after
taking into account the decrease in the Conversion Price, shall be equal to the
aggregate Conversion Price prior to such adjustment. Such adjustment shall be
made whenever such shares of Common Stock or Common Stock Equivalents are
issued. The Company shall notify the Holder in writing, no later than the
Business Day following the issuance of any shares of Common Stock or Common
Stock Equivalents subject to this section, indicating therein the applicable
issuance price, or of applicable reset price, exchange price, conversion price
and other pricing terms.

 

(d) Exercise of Conversion Privilege: Surrender of Note. In order to exercise
the conversion privilege, Holder shall surrender this Note in whole or in part
to the Company together with the conversion notice, which shall be irrevocable,
in the form attached hereto as Exhibit A at the Company’s principal office or
such other agency maintained by the Company for such purpose during normal
business hours. This Note shall be converted in accordance with Subsection 3(a)
above only when the conversion notice is delivered and this Note is surrendered,
accompanied by proper assignments thereof to the Company or in blank for
transfer. The Common Stock of the Company issuable on conversion shall be issued
in Holder’s name. As promptly as practicable after proper surrender of this Note
by Holder, the Company shall issue and shall deliver at such office or agency to
Holder, a certificate or certificates for the number of full shares of Common
Stock of the Company issuable upon the conversion of this Note in accordance
with the provisions of this Section 3. Such conversion shall be deemed to have
been effected immediately prior to the close of business on the date this Note
is surrendered as aforesaid, all rights of Holder as a holder of this Note,
other than the right to receive accrued and unpaid interest hereon and other
than the rights in the last sentence of this Section 3(d), shall cease at such
time, and Holder will be treated for all purposes as having become the holder of
record of the shares represented thereby. If the last day for exercise of the
conversion right is not a Business Day, then such conversion right may be
exercised on the next succeeding Business Day. If less than all of the
outstanding principal balance of this Note is converted into Common Stock in
accordance with this Section 3, the Company shall, upon surrender of this Note,
issue Holder a new note evidencing the outstanding principal balance of this
Note not so converted.

 



5

 

 

(e) Fractional Shares. If any portion of principal amount would convert into
only a fractional share in connection, then the Company shall pay to Holder the
principal amount representing such fractional share, in accordance with the
terms of this Note, and no fractional shares of Common Stock shall be issued
upon conversion of this Note.

 

(f) Adjustment for Certain Events. In case of (i) any consolidation or merger to
which the Company is a party or statutory exchange of securities with another
corporation (unless the shareholders of the Company immediately prior to such
consolidation, merger or exchange have beneficial ownership immediately
following such consolidation, merger or exchange of securities of the surviving
entity representing 80% or more of the combined voting power of the surviving
entity’s then outstanding securities ordinarily having the right to vote at
elections of directors in approximately the same voting proportions as such
shareholders had in the Company immediately prior to such consolidation, merger
or exchange); or (ii) any sale or conveyance to another entity of all or
substantially all of the assets of the Company (in one transaction or a series
of related transactions) (each of (i) and (ii) a “Sale of the Company”), the
entire principal amount of this Note, to the extent not previously converted
pursuant to Section 3(a) hereof, shall be due and payable together with accrued
and unpaid interest on the effective date of such Sale of the Company. The
Company shall give Holder written notice of an impending Sale of the Company not
later than 15 days before the stockholders’ meeting of the Company called to
approve such transaction, or 15 days before the scheduled closing of such
transaction, whichever is earlier, and shall also notify Holder in writing of
the final approval of such transaction. The first of such notices shall give the
proposed effective date of the transaction and shall describe the material terms
and conditions of the proposed Sale of the Company, and the Company shall
thereafter give Holder prompt notice of any material changes to such terms and
conditions.

 

(g) Reservation of Common Stock. The Company covenants that it will at all times
reserve and keep available out of its authorized but unissued Common Stock,
solely for the purpose of delivering upon conversion of this Note as herein
provided, such number of shares of Common Stock as shall then be deliverable
upon the conversion of this Note.

 

(h) Rights of Holder. Until this Note is converted in accordance with this
Section 3, nothing contained in this Note confers upon Holder the right of a
holder of Common Stock to vote on or consent to any action to be taken by the
Company.

 



6

 

 

(i) Limitations. Holder recognizes that the Company may be limited in the number
of shares of Common Stock it may issue by the applicable rules and regulations
of the principal securities market on which the Common Stock is listed or traded
(collectively, the "Cap Regulations"). Without limiting the other provisions
hereof, (i) the Company will take all steps reasonably necessary to be in a
position to issue shares of Common Stock on conversion of this Note without
violating the Cap Regulations and (ii) if, despite taking such steps, the
Company still can not issue such shares of Common Stock without violating the
Cap Regulations, the principal being converted by Holder pursuant hereto shall
be reduced to comply with Cap Regulations. The Holder, by its acceptance of this
Note, further agrees that if the Holder transfers or assigns any of this Note to
a party who or which would not be considered such an affiliate, such assignment
shall be made subject to the transferee’s or assignee’s specific agreement to be
bound by the provisions of this Section 3 as if such transferee or assignee were
the original Holder hereof.

 

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a) Failure to Pay or Convert. The Company shall (i) fail to pay (A) when due
any portion of the principal hereof when due or interest thereon on the due date
hereunder and, in the case of interest, such payment shall not have been made
within three (3) Business Days of such failure to pay when due, or (B) any other
payment required under the terms of this Note on the date due and such payment
shall not have been made within five (5) Business Days of such failure to pay
when due, or (ii) fail to convert this Note as provided herein or otherwise
comply with its obligations relating to such conversion;

 

(b) Misrepresentation; Breaches of Covenants. (i) Any representation or warranty
made by the Company or Clarkdale in any Transaction Document or any certificate,
statement or other writing delivered to the Holder or its advisors in connection
therewith shall be incorrect in any material respect when made or deemed made,
or (ii) the Company or Clarkdale shall fail to observe or perform any covenant,
obligation, condition or agreement contained in any Transaction Document (other
than those specified in Section 4(a) above) and such failure shall continue for
thirty (30) days;

 

(c) Voluntary Bankruptcy or Insolvency Proceedings. The Company or Clarkdale
shall (i) apply for or consent to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) be unable, or admit in writing its inability, to pay its debts
generally as they mature, (iii) make a general assignment for the benefit of its
or any of its creditors, (iv) be dissolved or liquidated, (v) become insolvent
(as such term may be defined or interpreted under any applicable statute), (vi)
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (vii) take any action for the purpose of effecting any of the
foregoing;

 



7

 

 

(d) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or
Clarkdale or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or Clarkdale or the debts thereof under
any bankruptcy, insolvency or other similar law now or hereafter in effect shall
be commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within 30 days of commencement;

 

(e) Other Notes. An Event of Default shall have occurred under the terms of any
of the other Notes issued in connection with the Note Purchase Agreement; or

 

(f) Transaction Documents; Security Interest. Any of the Transaction Documents
shall be or become unenforceable against the Company or Clarkdale in any respect
or any such Person shall so assert in writing, or any security interest or lien
provided for in any of the Transaction Documents shall be or become invalid or
unperfected or lose the priority required by the terms of the Transaction
Documents.

 

5. Rights of Holder upon Default. Upon the occurrence and during the continuance
of any Event of Default (and giving effect to any applicable cure periods) and
at any time thereafter during the continuance of such Event of Default, Holder
may declare all amounts payable hereunder and under the other Transaction
Documents to be and become immediately due and payable, whereupon such amounts
shall be immediately due and payable in full. In addition, Holder shall be
entitled to exercise all of its other rights and remedies provided for under the
Transaction Documents (whether directly or through the Collateral Agent) and
under applicable law. Further, following and during the continuance of an Event
of Default, this Note shall bear interest at a rate per annum equal to the rate
otherwise appicable thereto, plus an additional two percent (2%) per annum.

 

6. Defeasance of Note. In the event of a Defeasance of this Note, in accordance
with the provisions of the Security Agreement, interest at the Initial Interest
Rate shall no longer accrue, and this Note shall thereafter bear interest at a
rate of four percent (4%) per annum, subject to the imposition of the default
rate of interest provided for under Section 5 hereof.

 

7. Successors and Assigns. Subject to the provisions of this Section 7 and the
Note Purchase Agreement regarding the transferability hereof, the rights and
obligations of Company and Holder of this Note shall be binding upon and benefit
the successors, assigns, heirs, administrators and transferees of the parties.
Transfers of this Note made in accordance with the Note Purchase Agreement shall
be registered upon registration books maintained for such purpose by or on
behalf of the Company as provided in the Note Purchase Agreement. Prior to
presentation of this Note for registration of transfer, the Company shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal and interest hereon and for all
other purposes whatsoever, whether or not this Note shall be overdue and the
Company shall not be affected by notice to the contrary. Any transfer of this
Note may be effected only pursuant to the foregoing and the Note Purchase
Agreement and by surrender of this Note to the Company and reissuance of a new
note to the transferee.

 



8

 

 

8. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of Company and the Holder of this Note.

 

9. Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in or determined pursuant to the Note Purchase Agreement. All such
notices and communications will be deemed effectively given as provided in the
Note Purchase Agreement. Any party hereto may by notice so given change its
address for future notice hereunder. Notice shall conclusively be deemed to have
been given when received.

 

10. Payment. Payment shall be made in lawful tender of the United States.

 

11. Expenses; Waivers. If action is instituted to collect this Note, Company
promises to pay all costs and expenses, including, without limitation,
attorneys’ fees and costs, incurred in connection with such action. Company
hereby waives notice of default, presentment or demand for payment, protest or
notice of nonpayment or dishonor and all other notices or demands relative to
this instrument.

 

12. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. The Company agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Note (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) may be brought against it in the state and federal courts
sitting in the City of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of this Note), and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper and agrees that service of process in any such
proceeding may be made by mail addressed to it in accordance with Sections
8.12(b) (personal delivery) or (f) (certified or registered mail) of the Note
Purchase Agreement. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Note or the transactions
contemplated hereby. If either party shall commence an action or proceeding to
enforce any provisions of this Note, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 



9

 

 

13. Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

 

14. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day (with, in the case of payments due
hereunder, the accrual of additional interest for such period).

 

[signature page follows]

 



10

 

 

IN WITNESS WHEREOF, Company has caused this Note to be issued as of the date
first written above.

 

 

  SEARCHLIGHT MINERALS CORP.                     By:   Name: Carl Ager   Title:
Vice President and Secretary

  

 

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ ________________ of the
principal amount of the above Note No. ___ into Shares of Common Stock of
Searchlight Minerals Corp., a Nevada corporation (the "Company") according to
the conditions hereof, as of the date written below.

 

Conversion Date*

 

___________________________________________________________________

 

 

 

Applicable Conversion Price

 

___________________________________________________________

 

 

 

Signature

 

________________________________________________________________________

[Name]

 

Address:

 

________________________________________________________________________

 

________________________________________________________________________

 

 

 

 

 

* This original Note must be received by the Company or its transfer agent by
the third Business Day following the Conversion Date.

 



 

